     Case 1:18-cv-01620-AWI-SKO Document 22 Filed 09/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    PETER STROJNIK, SR.                               No. 1:18-cv-01620-AWI-SKO
10                        Plaintiff,
11             v.                                       ORDER DIRECTING THE CLERK OF THE
                                                        COURT TO CLOSE THE CASE
12    THE VICTUS GROUP, INC.,
                                                        (Doc. 21)
13                        Defendant.
14

15

16            On September 13, 2021, Plaintiff filed a Notice of Voluntary Dismissal with Prejudice, in

17   which he notifies the Court of the dismissal of this action with prejudice. (Doc. 21.) Plaintiff filed

18   this notice before the opposing party served either an answer or a motion for summary judgment.

19   As such, Plaintiff has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of

20   Civil Procedure 41(a)(1)(A)(i).

21            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL

22   CLOSE the case.

23
     IT IS SO ORDERED.
24

25   Dated:     September 14, 2021                              /s/ Sheila K. Oberto                  .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
